UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DONALD D. LUCY,                          
                  Plaintiff-Appellant,
                v.
THE MACSTEEL SERVICE CENTER
SHORT TERM DISABILITY PLAN; THE                No. 03-1281
MACSTEEL SERVICE CENTER LONG
TERM DISABILITY PLAN; LIFE
INSURANCE COMPANY OF NORTH
AMERICA,
              Defendants-Appellees.
                                         
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
             Max O. Cogburn, Jr., Magistrate Judge.
                         (CA-02-18-1-C)

                       Argued: June 2, 2004

                     Decided: August 11, 2004

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Allan Paul Root, ROOT & ROOT, Weaverville, North
Carolina, for Appellant. Edward Cook LeCarpentier, III, CRANFILL,
SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, for Appel-
lees.
2               LUCY v. THE MACSTEEL SERVICE CENTER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Donald Lucy was denied disability benefits under his employer’s
disability plan. He then sued two Macsteel Service Center disability
plans and their underwriter, Life Insurance Company of North Amer-
ica, claiming a violation of the Employee Retirement Income Security
Act (ERISA), 29 U.S.C. § 1001 et seq. The district court granted sum-
mary judgment to the defendants. We affirm.

                                   I.

   Lucy contends that he is eligible for disability benefits because of
his heart condition. On August 9, 2000, Dr. Marcel E. Zughaib per-
formed a heart catheterization and two-vessel stenting on Lucy. Lucy
was released from the hospital the next day; his records indicate that
the procedure was a success, and there were no complications. Dr.
Zughaib’s discharge instructions say only that Lucy is "to follow a
low-fat, low-salt diet. He is to refrain from heavy lifting and strenu-
ous activity for one week." J.A. 94. Lucy returned to his job as a sales
manager for the Michigan-based Edgcomb Metals Company the week
following the procedure. The job required 50 percent sitting, 25 per-
cent standing, and 25 percent walking.

   Lucy had two follow-up visits with Dr. Zughaib. On August 21,
2000, Dr. Zughaib observed in his notes that there were no complica-
tions from the procedure and that Lucy’s EKG was normal. The doc-
tor noted borderline hypertension and prescribed medication. He also
mentioned that Lucy complained of fatigue. On September 25, 2000,
Dr. Zughaib’s notes say that Lucy was walking for an hour four to
five times per week. Lucy told the doctor that he experienced some
discomfort or pain after walking for 45 minutes and at night while
sleeping, but Lucy said the discomfort was not similar to the angina
he experienced before the catheterization. Dr. Zughaib described
               LUCY v. THE MACSTEEL SERVICE CENTER                   3
Lucy’s improvement as "dramatic," concluded that he was "doing
well," and recommended a follow-up visit in one month. Finally, the
doctor noted that Lucy would be moving from Michigan to North
Carolina. There is no indication that the residual symptoms Lucy
experienced after the catheterization were severe enough to interfere
with his largely sedentary work as a sales manager. Nor did Dr.
Zughaib advise Lucy to stop working; the only activity restrictions
were that Lucy "refrain from heavy lifting and strenuous activity for
one week" after his discharge from the hospital. J.A. 94. Lucy contin-
ued working in Michigan until October 16, 2000, but he did not make
the recommended follow-up visit to Dr. Zughaib that month. He was
next seen by a physician, Dr. Eric D. Van Tassel of North Carolina,
on January 3, 2001.

   Lucy filed a claim for disability benefits on December 5, 2000. The
claim was based on conclusory statements from Drs. Zughaib and
Van Tassel that Lucy was disabled. The plan administrator denied
Lucy’s claim after repeatedly explaining to his lawyer that he needed
to submit additional evidence to show disability. Lucy then sought to
obtain the benefits by filing this ERISA suit. The district court
granted summary judgment to the defendants, and Lucy appeals.

                                  II.

   The parties agree that the district court must review the denial of
Lucy’s benefits de novo because his disability plan does not grant the
plan administrator discretion. See Gallagher v. Reliance Standard Life
Ins. Co., 305 F.3d 264, 269 (4th Cir. 2002) (concluding that review
was de novo because plan language did not give administrator discre-
tion). Thus, the district court owed no deference to the plan adminis-
trator’s factfinding or interpretation of ambiguous plan provisions.
Reinking v. Philadelphia Amer. Life Ins. Co., 910 F.2d 1210, 1213-14
(4th Cir. 1990). We review the district court’s grant of summary judg-
ment de novo, applying the same standard as the district court. Gal-
lagher, 305 F.3d at 268. Summary judgment is appropriate if there is
no genuine issue of material fact, that is, if no reasonable factfinder
could find in favor of Lucy. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249 (1986).

  An employee is "Totally Disabled" under Lucy’s disability plan "if,
because of Injury or Sickness . . . he or she is unable to perform all
4               LUCY v. THE MACSTEEL SERVICE CENTER
the substantial and material duties of his or her regular occupation."
J.A. 33. The plan requires "Satisfactory proof of Disability," submit-
ted "at the Employee’s expense," before it will pay disability benefits.
J.A. 40 (emphasis added). The question, as the district court observed,
is whether Lucy provided the defendants with satisfactory proof that
he is "Totally Disabled" as defined by the plan. J.A. 33. See also Gal-
lagher, 305 F.3d at 270 (question presented under similar plan lan-
guage was whether the claimant had submitted "objectively
satisfactory" proof of disability).

   Lucy argues that there is a genuine issue of material fact entitling
him to a trial because his treating physicians opined that he is dis-
abled. Lucy first points to his original claim form, signed by Dr.
Zaghaib. The form asks for the dates when Lucy was "continuously
totally disabled (unable to work);" "8/3/00" to "present" is written in
the blanks with no explanation. J.A. 80. The record contains a similar
form signed by Dr. Van Tassel on February 22, 2001, that says Lucy
was disabled from "10/20/2000" to "Indefinite." J.A. 110. Dr. Van
Tassel likewise offered no explanation for his conclusion. Lucy also
points to letters from his treating physicians. Dr. Zughaib’s short let-
ter dated June 4, 2001, has two sentences about Lucy’s medical his-
tory, one stating that Lucy "had a myocardial infarction as well as
multi-vessel stenting in August of 2000." J.A. 120. Dr. Zughaib then
states that "[b]ased on the above, I believe he should be on complete
disability." J.A. 120. Dr. Zughaib failed to explain what it was about
Lucy’s symptoms or condition that rendered him disabled as defined
by the plan. Dr. Van Tassel’s April 24, 2001, letter states, with no
substantial explanation, that "he should be considered disabled from
his heart," and "I do not think it is in his medical best interest for him
to work." J.A. 100. Most important, the letter does not indicate that
Dr. Van Tassel considered the plan’s definition of disability. In Gal-
lagher, when we were faced with similar conclusory opinions of dis-
ability, we held that they did not create a genuine issue of material
fact because the doctors did not indicate whether their opinions were
based on the plan’s definition of disability. 305 F.3d at 274. Here, as
in Gallagher, Lucy continued to work after his surgery and his condi-
tion improved. Id. at 274-75. When a claimant continues to work and
has an improving condition, conclusory statements that he is totally
disabled are not enough to create a genuine issue of material fact. See
Gallagher, 305 F.3d at 274-75; see also Marshall v. E. Carroll Parish
                LUCY v. THE MACSTEEL SERVICE CENTER                    5
Hosp. Serv. Dist., 134 F.3d 319, 324 (5th Cir. 1998) (conclusory
assertions in the evidence do not create genuine issues of fact); Wei-
gel v. Target Stores, 122 F.3d 461, 468-69 (7th Cir. 1997) (same);
Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 92 (1st Cir. 1993)
(same); Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir.
1985) (same). Because Lucy’s evidence is "not significantly proba-
tive," Liberty Lobby, 477 U.S. at 249-50, this is not a case where the
plan administrator "arbitrarily refuse[d] to credit a claimant’s reliable
evidence," Black & Decker Disability Plan v. Nord, 538 U.S. 822,
834 (2003) (emphasis added). In sum, without evidence explaining
how Lucy’s improving heart condition rendered him "unable to per-
form all the substantial and material duties" of his largely sedentary
occupation, no reasonable factfinder could conclude that he was dis-
abled based on the conclusory statements of two physicians.

   Lucy also argues that the plan administrator had an obligation to
develop evidence indicating that he could perform his job. According
to Lucy, because the plan administrator failed to develop that evi-
dence, he is now entitled either to summary judgment based on the
conclusory statements of his physicians or a remand that requires the
plan administrator to develop additional evidence. See Berry v. Ciba-
Geigy Corp., 761 F.2d 1003, 1008 (4th Cir. 1985) (indicating in dicta
that disability plans may have a duty to develop evidence in certain
circumstances); LeFebre v. Westinghouse Elec. Corp. Mgmt. Disabil-
ity Benefits Plan, 747 F.2d 197, 206 (4th Cir. 1984) (same). Assuming
a plan administrator has a duty to develop evidence in some circum-
stances, Lucy properly concedes that "to trigger this duty the claimant
must first come forward with evidence of disability." Appellant’s Br.
at 11. A plan is under no obligation to develop evidence that the
claimant is not disabled before denying benefits when (1) the plan
imposes a duty upon the claimant to provide proof of disability at the
claimant’s expense; (2) the claimant is represented by a lawyer; (3)
the claimant provides, on the one hand, medical records that indicate
that his condition is improving and, on the other hand, conclusory
physician statements that he is disabled; and (4) the plan informs the
claimant’s lawyer that he must submit more evidence of disability.
See LeFebre, 747 F.2d at 206 (holding that the plan’s trustees had no
obligation to develop evidence in part because the claimant was repre-
sented by a lawyer and the plan’s trustees informed the lawyer that
they needed additional proof of the claimant’s disability).
6              LUCY v. THE MACSTEEL SERVICE CENTER
  Because a factfinder could not conclude on this record that Lucy
was "Totally Disabled" as defined by the plan and because the plan
administrator had no duty to develop evidence relating to disability
before denying benefits, summary judgment for the defendants was
appropriate. The judgment of the district court is therefore

                                                       AFFIRMED.